Citation Nr: 1708124	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-02 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for a left knee disorder.

2.  Service connection for a right knee disorder.

3.  Service connection for a left foot disorder.

4.  Service connection for a left leg disorder.

5.  Service connection for a back disorder, to include as secondary to right and left knee disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to June 1977, and from August 1979 to August 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 (left knee, right knee, left foot, left leg) and October 2009 (back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2014 and March 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) in order to schedule the Veteran for a videoconference Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is in the record.  

The issues of service connection for a left knee disorder, a right knee disorder, a left foot disorder and service connection for a back disorder, to include as secondary to right and left knee disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

During the October 2016 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for service connection for a left leg disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for a left leg disability.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the October 2016 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for service connection for a left leg disability.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to this claim, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for service connection for a left leg disability is dismissed.


REMAND

During the October 2016 hearing, the Veteran testified that he currently received medical treatment at the Gainesville and Lake City, Florida, VA Medical Centers (VAMCs).  He had a knee replacement three years earlier at Gainesville, and had received treatment in Gainesville the past August.  He stated that his past primary care physician at Lake City had told him that his back disability was secondary to his knee disabilities.  After the hearing, the Veteran submitted a June 2013 VA surgical procedure note.  The note identifies the procedure as left total knee, and gives pre-op and post-op diagnoses of left knee degenerative joint disease.  Otherwise, the most recent VA treatment report in the record is dated November 29, 2010.  As a result, it appears that there exist VA treatment records that have not been associated with the record before the Board.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, in light of the Veteran's hearing testimony, the Board finds that a VA examination addressing the etiology of the four disabilities claimed on appeal would be helpful in adjudicating the claim.  38 C.F.R. § 3.1.59(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders all outstanding VA treatment records, to include those dated after November 29, 2010.  

2.  The Veteran must then be afforded a VA medical examination to ascertain the etiology of his claimed right and left knee, left foot, and back disorders.  The examiner must review the entire claims file in conjunction with the examination and interview the Veteran.

Based upon a review of the claims file, the examiner must opinion whether it is at least as likely as not (a 50 percent or greater probability) that the claimed right knee, left knee, left foot, and back disorders are etiologically related to service.  The examiner is also requested to opine whether it is at least as likely as not that his back disorder was caused or aggravated by the right and/or left knee disorders.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


